In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 15-139V
                                                               (Not to be Published)


*************************
JULIE REILING on behalf of her *
minor child, G.R.,             *                                         Filed: June 7, 2016
                               *
                   Petitioner, *
       v.                      *                                         Interim Fees; Attorney’s Fees and Costs.
                               *
SECRETARY OF HEALTH            *
AND HUMAN SERVICES,            *
                               *
                   Respondent. *
                               *
*************************

Andrew Donald Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner.

Gordon Shemin, U.S. Dep’t of Justice, Washington, D.C. for Respondent.

                                           DECISION GRANTING INTERIM AWARD OF
                                                ATTORNEY’S FEES AND COSTS1

       On February 11, 2015, Julie Reiling filed a petition on behalf of her minor child, G.R.,
seeking compensation under the National Vaccine Injury Compensation Program.2 The Petition
alleges that the Hepatitis-B vaccine, inactivated polio vaccine, Pedvax-hib vaccine, and/or
pneumococcal conjugate vaccine that G.R. received on September 7, 2012, caused her to develop
seizures and experience regression of skills. See Pet. at 1 (ECF No. 1). After failing to adhere to
numerous court deadlines, Petitioner’s present counsel filed a motion to withdraw from the matter
                                                            
1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial
in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will
be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) [hereinafter “Vaccine Act” or “the
Act”]. Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).


 
 


(ECF No. 26), followed by a request for an interim award of attorney’s fees and costs. See April
25, 2016, Attorney’s Fees Application (ECF No. 27) (“Fees App.”).

       Petitioner requests an interim award of attorney’s fees and costs in the combined amount
of $17,133.79. Fees App. at 1. Respondent opposes the request, arguing that an interim award is
inappropriate. See Resp’t’s Response to Interim Request, dated May 9, 2016 (ECF No. 28).3
However, to the extent those objections do not carry the day, Respondent otherwise represents that
the sum requested herein is reasonable, and does not formally object to it. ECF No. 28 at 4 n.3.

        Thereafter, on June 6, 2016, Petitioner filed a supplement to her Fees Application. Pet’r’s
Supplement to the Application for Final Attorney’s Fees and Costs (ECF No. 30) (“Supp. Fees
App.”). In it, Petitioner requested an award of attorney’s fees and costs (based on the same rates
relied on in the Fees Application) for the additional work that was required to review and response
to Respondent’s objections to her initial Fees Application (representing a total of $4,192.09).
Accordingly, Petitioner is now requesting an interim award of attorney’s fees and costs in the
combined amount of $21,325.88.

        Based on my review of the case record, I find that an interim award is appropriate,
especially given Mr. Downing’s pending withdrawal motion. Counsel withdrawing from a matter
have often been awarded their fees in the form of an interim award. See, e.g., Woods v. Sec'y of
Health & Human Servs., 105 Fed. Cl. 148, 154 (2012) (upholding special master's decision to grant
petitioner an interim fee award despite counsel's withdrawal); Terrell v. Sec'y of Health & Human
Servs., No. 13–334V, 2013 WL 4828593, at *2 (Fed. Cl. Spec. Aug. 20, 2013).

        I also find that the requested rates are reasonable, in light of prior decisions discussing the
appropriate rate for Mr. Downing, his associates, and his paralegals. See generally Al-Uffi v. Sec'y
of Health & Human Servs., No. 13-956V, 2015 WL 6181669 (Fed. Cl. Spec. Mstr. Sept. 30, 2015);
see also McCulloch v. Sec’y of Health & Human Servs., No. 09-293V, 2015 WL 5634323 (Fed.
Cl. Spec. Mstr. Sept. 1, 2015). Nor do I find that the amount of time expended on the matter was
unreasonable. And Respondent for her part effectively, if not literally, has conceded the same.
Counsel’s costs are also reasonable.

        Accordingly, in the exercise of the discretion afforded to me in determining the propriety
of attorney’s fees and costs awards, and based on the foregoing, I GRANT Petitioner’s Application
for an Interim award of Attorney’s Fees and Costs, awarding $21,325.88. In the absence of a
motion for review filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER

                                                            
3
   Respondent’s filing also includes a request for a ruling on the record dismissing the case (ECF No. 28 at 2-3), to
which Petitioner responds in her reply (Reply, dated June 2, 2016 (ECF No. 29)). I will address the merits of
Respondent’s motion (as well as Petitioner’s counsel’s request to withdraw) by separate order.
 

                                                               2
 
 


JUDGMENT in accordance with the terms of this decision.4

              IT IS SO ORDERED.

                                                                               /s/ Brian H. Corcoran
                                                                               Brian H. Corcoran
                                                                               Special Master




                                                            
4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.

                                                                       3